Richardson, Judge:
The reappraisement appeal herein was submitted to the court for decision upon a stipulation which reads:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise covered by the above-entitled appeal for reappraisement consists of Bovril Broth and Seasoning Base in 2 oz. bottles; that the said merchandise was entered or withdrawn from warehouse for consumption, after the effective date of Section 6 (a) of the Customs Simplification Act of 1956; that the said merchandise is described on the final list published by the Secretary of the Treasury pursuant to the said Customs Simplification Act (T.D. 54521).
2. That on or about the date of exportation, such merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation.
3. That on or about the date of exportation, the market value or the price at which similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was £0/22s/7.13d per dozen bottles, net packed.
4. That on or about the date of exportation, such or similar merchandise was not freely offered for sale in the principal markets of the country of exportation to all purchasers for exportation to the United States.
5. That this appeal may be submitted for decision upon this stipulation.
On the agreed facts, I find as matters of law:
1. That foreign value as defined in 19 U.S.C.A., section 1402(c) (section 402a (c), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956) is the proper basis for determining the value of the merchandise covered by the reappraisement appeal herein.
2. That such value is £0/22s/7.13d per dozen bottles, net packed.
Judgment will be entered accordingly.